Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 07/14/2021 and the Request for Continuing Examination filed on 08/12/2021 have been entered.  Claims 1-20 remain pending in the application. Claims 1 and 20 have been amended by the Applicant. Claim 12 was previously withdrawn. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application KR 10-2018-0001853, filed 01/05/2018 (Korea).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-11 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically independent claims 1 and 20 now recite the new phrase limitations “wherein each of the plurality of anisotropic diffractive lenses is configured to separately converge the light towards the point based on the wavelength of the light”, for which there is no support in the original specification or the drawings. Specifically, there is no support that any of the anisotropic diffractive lenses can be configured to separately converge the light towards some point based on the wavelength of the light. The original specification discloses that each of the anisotropic diffractive lenses may function as lens based on polarization state of the incident light, e.g. the p polarization, as explained in paragraphs [83-86] of the instant published application, with reference to Fig. 5. Namely each of the three anisotropic diffractive lenses (111, 113, 115) may focus the light when that light is in p-polarization state, where the light may be of any of the three different colors (wavelengths). The polarization state of each of the e.g. three different color lights (131, 133, 135) is set and determined by the wavelength selective polarization modulation devices i.e. 121, 123, and 125. It is the wavelength selective polarization modulation devices i.e. 121, 123, and 125 that set or change the polarization state of each of the different colors of light, and are configured to have the polarization setting property or function based on the wavelength of the light. On the other hand the anisotropic diffractive lenses are configured to function and focus (converge) light based on polarization state of light, not the wavelength or color of the light. The same is true for the embodiment of Fig. 6 for the case where the circular polarized light is used. For example, as disclosed in paragraph [97], “ The first through third anisotropic diffractive lenses 211, 213, and 215 may function as focusing lenses or diverging lenses according to the polarization of the light of the first through third color light 241, 243, and 245 respectively”. On the other hand Applicant pointed out support based loosely on Figs. 4-5 for the above phrase limitation is insufficient, and there does appear to be a written description of the claim limitation noted above in the application as filed.  Therefore the support for the limitation is not apparent, and applicant has not pointed out where 
the limitation is supported (see MPEP 2163.04, Sec. I). It is suggested to amend the claims in order to remove the new matter situations. 
Claims 2-12 and 16-20 depend on claim 1, and therefore inherit the same deficiencies. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 now recite the new phrase limitations “wherein each of the plurality of anisotropic diffractive lenses is configured to separately converge the light towards the point based on the wavelength of the light” in last two lines of each claim. 
However, this limitation is confusing because it is unclear how it can be understood and treated, given that there is no support in the original specification or the drawings that any of the anisotropic diffractive lenses are or can be configured to separately converge the light towards some point based on the wavelength of the light. Moreover it is unclear how and under what conditions can any of the anisotropic diffractive lenses converge or focus light based on wavelength dependency. Additionally, it is unclear what structure of the anisotropic diffractive lenses is needed to produce such effect to converge or focus light based on the wavelength or color of the light? As presented in the 112(a) section  above, the original specification discloses only that each of the anisotropic diffractive lenses may function as lens (i.e. converge/focus or diverge incident light) based solely on the polarization state of that incident light, e.g. if incident light is p-polarization light, the anisotropic diffractive lense may focus or converge such p-polarized light to a point, as disclosed and explained in paragraphs [83-86] of the instant published application, with reference to Fig. 5. Namely each of the three anisotropic diffractive lenses (111, 113, 115) may focus the light when that light is in p-polarization state, where the light may be of any of the three different colors (wavelengths). Hence the light focusing or converging of light by the anisotropic diffractive lens is not based or dependent on the color or wavelength of the light but on the polarization state of the light.  The polarization state of each of the e.g. three different color lights (131, 133, 135) is set and determined by the wavelength selective polarization modulation devices i.e. 121, 123, and 125. It is the wavelength selective polarization modulation devices i.e. 121, 123, and 125 that set or change the polarization state of each of the different colors of light, and are configured to have the polarization setting property or function based on the wavelength of the light. The same is true for the embodiment of Fig. 6 for the case where the circular polarized light is used. For example, as disclosed in paragraph [97], “ The first through third anisotropic diffractive lenses 211, 213, and 215 may function as focusing lenses or diverging lenses according to the polarization of the light of the first through third color light 241, 243, and 245 respectively. For the purposed of examination the above limitations will be treated broadly and in light of the original specification, such that any of the anisotropic diffractive lenses is configured to converge light of any given or arbitrary color/wavelength but based on the polarization state of the light. It is suggested to amend the claims and provide further explanations in order to remove the indefiniteness issues.  
Claims 2-12 and 16-20 depend on claim 1, and therefore inherit the same deficiencies. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Kroll et al. US 20140016051 A1 (of record) in view of Escuti (of record, see Information Disclosure Form dated 110/26/2018) US 20160011353 A1. 
In regard to independent claim 1,  Kroll teaches (see Figs. 1-11) a holographic display device (i.e. as combined light modulator device and  holographic display for reconstruction of 3D scene, e.g. Abstract, paragraphs [01-03, 17-22, 80-89, 113-115, 151-166], as depicted in e.g. Figs 1, 11) comprising: 
a holographic display configured to reproduce a three-dimensional (3D) image (i.e. holographic display for reconstruction of 3D scene, e.g. parts 100, 200, 300, 400, 500, 600, 700, 900, see abstract, paragraphs [01-03, 113-115, 151-166], as depicted in e.g. Figs 1, 11); and 
a field lens configured to focus the 3D image reproduced by the holographic display (i.e. as field lens 700 in e.g. illumination device 300, and/or light affecting means 500,600, paragraphs [69-73, 80, 87, 115, 156-158]), 
wherein the field lens comprises a plurality of anisotropic diffractive lenses (i.e. as field lens incudes stack with layers including polarization gratings 593 in conjunction with its polarization modifying elements e.g. 591,594, functioning as lens for light given polarization e.g. circular left/right handed polarization, as taught in e.g. paragraphs [69-73, 151-152, 156-162, 87]) each configured to function as a lens with respect to at least one of light having the first polarization and the light having the second polarization orthogonal to the first polarization (as 593 with polarizers e.g. 591, 593, volume hologram 592 are configured to function as field lens with respect to light, e.g. wave front 450 having left-handed and/or having right-handed circular polarization, see e.g. paragraphs [69-73, 80,152-162, 84-89], as depicted in Figs. 1, 11), and 
wherein each of the plurality of anisotropic diffractive lenses (i.e. stacks with each layer polarization gratings 593 with polarization modifying elements e.g. 591,594, 592, paragraphs [69-73,80, 151-152, 156-162, 84-89, 71]) is configured to function as a converging lens that converges the light towards a point based on the light having the first polarization (as each of polarization gratings 593 (in conjunction with its polarization modifying elements e.g. 591,594) focuses light of first polarization , e.g. left- right polarized light from e.g. each 591 polarizer to a point, e.g. each different point, paragraphs [69-73, 80, 151-152, 156-162, 115, 84-89]), 
wherein each of the plurality of anisotropic diffractive lenses  (i.e. stacks with each layer polarization gratings 593 with polarization modifying elements e.g. 591,594, 592, paragraphs [69-73,80, 151-152, 156-162, 84-89, 71]) is configured to separately converge the light towards the point based on the wavelength of the light (as each of polarization gratings 593 (in conjunction with its polarization modifying elements e.g. 591,594) focuses light of first polarization , e.g. left- right polarized light from e.g. each 591 polarizer to a point, e.g. each different point, as lens for color/wavelength range of incident light, see paragraphs [156-163, 63-64, 69-73, 75-76, 113, 151-152]; and as treated noted in 112(a,b) sections above). 
But Kroll is silent that each of polarization gratings (593 with 591,594,592) is configured to function as a diverging lens that diverges the light away from the point based on the light having the second polarization (However, it is noted that polarization gratings 593 with 591,594,592, are configured as active or passive liquid crystal based polarization gratings, in which the liquid crystals are adequately prepared and aligned/controlled and can deflect light into different direction , see paragraphs [84-90, 69-73, 151-152, 156-162]).  
However, Escuti teaches in the same field of invention of polarization conversion systems with geometric phase holograms (see Figs. 1-5, Title, Abstract, paragraphs [02, 10-22, 25-26, 89-92, 95]) and further teaches that liquid crystal based anisotropic diffractive lens (i.e. as liquid crystal based geometric phase hologram(s) 110, 115, paragraphs [ 25-26, 89-92, 95]) is configured to function as a diverging lens that diverges the light away from the point based on the light having the second polarization (i.e. as liquid crystal based geometric phase holograms, e.g. 110 and/or 115 functions as diffraction lens that defocuses away from a point the light having second polarization, e.g. left circular polarization light, while it also focuses towards the point  the light of first circular polarization e.g. right circular polarization light, paragraphs [ 25-26, 89-92, 95] as depicted in e.g. Figs. 1, 5-6, therefore providing focusing of one circular polarization and defocusing an orthogonal circular polarization, which can be implemented as polarization dependent lens function). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Escuti of configuring liquid crystal based geometric phase holograms as diffraction lenses to configure diffractive lenses as liquid crystal polarization gratings of Kroll to function also as diverging lens with respect to the light having the second polarization, in order to provide besides focusing of one circular polarization also defocusing of an orthogonal circular polarization, enabling implementation as polarization dependent lens function (see Escuti, paragraphs [14, 25-26, 92]). 
Regarding claim 2, the Kroll-Escuti combination teaches the invention as set forth above and Kroll teaches (see Figs. 1-11) that the field lens (i.e. field lens) comprises: 
a plurality of wavelength selective polarization modulation devices (i.e. layers with 591,594 in stack of filed lens with wavelength-specific compensations, and their corresponding polarization gratings 593, paragraphs [151-152, 158-162, 87]) each arranged between two of the plurality of anisotropic diffractive lenses (i.e. due to layers with 593 and 591,594 in stack of filed lens having wavelength-specific compensations, paragraphs [151-152, 158-162, 69], and as modified with Escuti), 
wherein the field lens further comprises a polarization forming unit configured to polarize at least one color of light incident on the polarization forming unit (i.e. as e.g. first layer with polarizer 591, and vol. hologram 592 also with 593, 594 in stack of filed lens for wavelength-specific compensation, for polarizing specific incident wavelength,  paragraphs [156-163, 75, 113,151-152]), such that a first anisotropic diffractive lens (first 593 in stack) of the plurality of anisotropic diffractive lenses functions as a lens with respect to at least one color of light incident on the field lens (i.e. as e.g. first layer with first polarization grating 593 in stack of filed lens for functions as lens for color/wavelength of incident wavelength, see paragraphs [156-163, 75, 113, 151-152], and as modified with Escuti).  
Regarding claim 3, the Kroll-Escuti combination teaches the invention as set forth above, and Kroll teaches (see Figs. 1-11) that the polarization forming unit (first layer with polarizer 591, and vol. hologram 592 also with 593, 594) comprises a first wavelength selective polarization modulation device (as first layer with first polarization-modifying element/polarizer, 591, paragraphs [156-163]) configured to change a polarization of the at least one color of light incident on the polarization forming unit to the first polarization or the second polarization (i.e. as e.g. first layer with polarizer 591 in stack of filed lens for wavelength-specific compensation, for polarizing specific incident wavelength/range to left- or right circularly polarized light, paragraphs [152, 156-163, 75, 113], and as modified with Escuti).  
Regarding claim 4, the Kroll-Escuti combination teaches the invention as set forth above, and Kroll teaches (see Figs. 1-11) that each of the plurality of wavelength selective polarization modulation devices is configured to change a polarization of at least one color of light to an orthogonal polarization (i.e. layers with each 591, and/or 594 in stacks of filed lens with wavelength-specific compensations, is configured to change polarization as retardation plate, e.g. left- or right circularly polarized light, paragraphs [152-156, 158-162, 81,87], and as modified with Escuti).  
Regarding claim 5, the Kroll-Escuti combination teaches the invention as set forth above, and Kroll teaches (see Figs. 1-11) that each of the plurality of anisotropic diffractive lenses (i.e. stacks with each layer polarization gratings 593 (in conjunction with its polarization modifying elements e.g. 591,594), paragraphs [151-152, 156-162, 84-89, 71], as modified with Escuti) is configured to: 
change a polarization of the light having the first polarization to the second polarization (i.e. as each of polarization gratings 593 is configured in conjunction with its polarization modifying elements e.g. 594 as e.g. variable retarder operating/changing left- to right- circular polarization of light, paragraphs [151-152, 156-162, 84-89]); and 
change a polarization of the light having the second polarization to the first polarization (i.e. as each of polarization gratings 593 is configured in conjunction with its polarization modifying elements e.g. 594 as e.g. variable retarder operating/changing right- to left- circular polarization of light, e.g. depending on configuration of 593 and 591, see  paragraphs [151-156-162, 84-89]).   
Regarding claim 6, the Kroll-Escuti combination teaches the invention as set forth above, and Kroll teaches (see Figs. 1-11) that the first polarization is a right circular polarization and the second polarization if a left circular polarization (i.e. as right-handed and left-handed circular polarization, see paragraphs [151-152], and as modified by Escuti with right circular polarization (RCP) and left circular polarization (LCP), paragraphs [ 25-26, 89-92, 95]). 
Regarding claim 7, the Kroll-Escuti combination teaches the invention as set forth above, and Kroll teaches (see Figs. 1-11) that each of the plurality of anisotropic diffractive lenses has a focal length different from a focal length of each other of the plurality of anisotropic diffractive lenses (i.e. as stack(s) with each layer polarization gratings 593 can have different focal lengths, paragraphs [71-72, 151-152, 156-162]).  
Regarding claim 8, the Kroll-Escuti combination teaches the invention as set forth above, and teaches (see Figs. 1-11) that further comprising: an additional wavelength selective polarization modulation device (e.g. output 594 or further polarization-modifying element polarizer(s) of the stack(s) 600, see paragraphs [152-153, 155-163, 113-115]) configured to equally modulate polarizations of a plurality of colors of light output from the plurality of anisotropic diffractive lenses (i.e. as 594 or further polarization-modifying element(s) sets the required polarization direction in wide wavelength range or color mode, paragraphs [152-153, 155-163, 113-115).  
Regarding claim 9, the Kroll-Escuti combination teaches the invention as set forth above, and Kroll teaches (see Figs. 1-11) that the field lens has a stacked structure in which the plurality of anisotropic diffractive lenses and the plurality of wavelength selective polarization modulation devices are alternately stacked (i.e. as stack layers having polarization gratings 593 and in conjunction with 591, 594,  can have different focal lengths, paragraphs [151-153, 155-162, 87-89]); and wherein the field lens further comprises a polarization converter configured to convert a polarization of light output from the stacked structure (i.e. as further (downstream) polarization-modifying element, see paragraphs [152-153, 155-162).   
Regarding claim 10, the Kroll-Escuti combination teaches the invention as set forth above, and Kroll teaches (see Figs. 1-11) that the polarization converter comprises quarter wave plate (i.e. as further (downstream) polarization-modifying element, or in e.g. 600, as retarder for converting circular polarized light into linear polarized light, see paragraphs [152-162).   
Regarding claim 11, Kroll teaches (see Figs. 1-11) that each of the plurality of anisotropic diffractive lenses is configured to function as a lens with respect to at least one color of light having the first polarization (i.e. as field lens incudes stack with layers including polarization gratings 593 in conjunction with its polarization modifying elements e.g. 591,594, functioning as lens for light given polarization e.g. circular left/right handed polarization and for wavelength specific compensation for given wavelength range, e.g. paragraphs [151-152, 156-163, 87, 75-77, 113], and as modified with Escuti), 
wherein a plurality of m colors of light are incident on the field lens, wherein m is equal to or greater than 3 (i.e. as wavelength ranges i.e. red, green and blue spectral range, paragraphs [156-163, 75-77, 113]), and 
wherein each of the plurality of wavelength selective polarization modulation devices is configured to modulate a polarization of light incident thereon according to wavelength (i.e. as polarization gratings 593 that work in conjunction with its polarization modifying elements e.g. 591,594, modulating circular left/right handed polarization and for wavelength-specific compensation for given wavelength range, e.g. paragraphs [151-152, 156-163, 87, 75-77, 113]), such that, of the plurality of m colors of light output from each of the plurality of wavelength selective polarization modulation devices, at least one of the plurality of m colors of light has have the first polarization and at least one of the plurality of m colors of light has the second polarization (polarization modifying elements e.g. 591,594, as retarders modulate for circular left/right handed polarization and for wavelength-specific compensation for given wavelength range, e.g. paragraphs [151-152, 156-163, 87, 75-77, 113], and as modified with Escuti).  
Regarding claims 16 and 19, Kroll teaches (see Figs. 1-11) that at least one of the plurality of anisotropic diffractive lenses is a liquid crystal lens comprising a liquid crystal array (i.e. as polarization gratings and volume hologram(s) 593, 592 configured in conjunction with volume its polarization modifying elements e.g. 594, and are configured as active or passive liquid crystal based polarization gratings in which the liquid crystals are adequately prepared and aligned/controlled, paragraphs [151-156-162, 84-90]), but Kroll is silent that it is forming a geometrical phase arrangement, thereby implementing a geometric phase lens (however, it is noted that polarization gratings with varying grating period as diffraction gratings affect geometric phase of light). 
However, Escuti further teaches that liquid crystal based anisotropic diffractive lenses (i.e. as liquid crystal based geometric phase holograms 110, 115, paragraphs [ 25-26, 89-92, 95]) forming a geometrical phase arrangement, thereby implementing a geometric phase lens (i.e. as liquid crystal based geometric phase holograms 110, 115 functions as diffraction  lens that defocuses light of e.g. left circular polarization light, while focuses light of e.g. right circular polarization light, paragraphs [ 25-26, 89-92, 95], therefore providing focusing of one circular polarization and defocusing an orthogonal circular polarization, which can be implemented as polarization dependent lens function). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Escuti of configuring liquid crystal based geometric phase holograms as diffraction lenses to configure diffractive lenses as liquid crystal polarization gratings of Kroll also as geometric phase lens, in order to provide besides focusing of one circular polarization also defocusing of an orthogonal circular polarization, thus enabling implementation as polarization dependent lens function (see Escuti, paragraphs [14, 25-26, 92]). 
Regarding claim 17, the Kroll-Escuti combination teaches the invention as set forth above, and Kroll teaches (see Figs. 1-11) that the holographic display comprises: 
a backlight comprising a light source and a light guide plate configured to guide a light from the light source (i.e. as backlight unit 300 including light source 100 with light sources, and with collimation and aperture units 250, 200, paragraphs [113-115, 152-153, 155-162]); and 
a spatial light modulator configured to diffract the light incident from the backlight to reproduce the 3D image (i.e. as light modulator 400 modulate amplitude, phase of light in the light plane, paragraphs [113-115, 152-162], see Figs. 1,11).  
Regarding claim 18, the Kroll-Escuti combination teaches the invention as set forth above, and Kroll teaches (see Figs. 1-11) that the field lens is disposed on an optical path after the spatial light modulator or between the backlight and the spatial light modulator (i.e. as 501-700 with 591-594 elements stacks, paragraphs [113-115, 152-162], as depicted in Figs. 1,11). 

In regard to independent claim 20,  Kroll teaches (see Figs. 1-11) a holographic display device (i.e. as combined light modulator device and  holographic display for reconstruction of 3D scene, e.g. Abstract, paragraphs [01-03, 17-22, 80-89, 113-115, 151-166], as depicted in e.g. Figs 1, 11) comprising: 
a holographic display (i.e. holographic display for reconstruction of 3D scene, e.g. parts 100, 200, 300, 400, 500, 600, 700, 900, see abstract, paragraphs [01-03, 113-115, 151-166], as depicted in e.g. Figs 1, 11); and 
a field lens configured to focus the 3D image reproduced by the holographic display (i.e. as field lens 700 in e.g. illumination device 300, and/or light affecting means 500,600, paragraphs [70-73, 80, 87, 115, 156-158]) comprising a plurality of anisotropic diffractive lenses (i.e. as polarization gratings 593 (included in stack) each with varying grating periods, and working in conjunction with its polarization modifying elements e.g. 591,594, and volume hologram 592see e.g. paragraphs [153-163, 84-90]);  
43wherein, for each of the plurality of anisotropic diffractive lenses (polarization gratings 593 in layers, stack), a product of a wavelength of light and a focal length of the respective anisotropic diffractive lens with respect to the wavelength is a fixed characteristic value (i.e. as each of  layers with 593 (and 591,594) having foci and as filed lens operating for wavelength-specific compensations, their product of a wavelength and each focus is  fixed value, see paragraphs [151-152, 158-162, 113, 87, 71-72, 75-76]), and 
wherein each of the plurality of anisotropic diffractive lenses (i.e. stacks with each layer polarization gratings 593 with polarization modifying elements e.g. 591,594, 592, paragraphs [69-73,80, 151-152, 156-162, 84-89, 71]) is configured to function as a converging lens that converges the light towards a point based on the light having the first polarization (as each of polarization gratings 593 (in conjunction with its polarization modifying elements e.g. 591,594) focuses light of first polarization , e.g. left- right polarized light from e.g. each 591 polarizer to a point, e.g. each different point, paragraphs [69-73, 80, 151-152, 156-162, 115, 84-89]), 
wherein each of the plurality of anisotropic diffractive lenses  (i.e. stacks with each layer polarization gratings 593 with polarization modifying elements e.g. 591,594, 592, paragraphs [69-73,80, 151-152, 156-162, 84-89, 71]) is configured to separately converge the light towards the point based on the wavelength of the light (as each of polarization gratings 593 (in conjunction with its polarization modifying elements e.g. 591,594) focuses light of first polarization , e.g. left- right polarized light from e.g. each 591 polarizer to a point, e.g. each different point, as lens for color/wavelength range of incident light, see paragraphs [156-163, 63-64, 69-73, 75-76, 113, 151-152]; and as treated noted in 112(a,b) sections above).  
But Kroll is silent that each of polarization gratings (593 with 591,594,592) is configured to function as a diverging lens that diverges the light away from the point based on the light having the second polarization (However, it is noted that polarization gratings 593 with 591,594,592, are configured as active or passive liquid crystal based polarization gratings, in which the liquid crystals are adequately prepared and aligned/controlled and can deflect light into different direction , see paragraphs [84-90, 69-73, 151-152, 156-162]).  
However, Escuti teaches in the same field of invention of polarization conversion systems with geometric phase holograms (see Figs. 1-5, Title, Abstract, paragraphs [02, 10-22, 25-26, 89-92, 95]) and further teaches that liquid crystal based anisotropic diffractive lens (i.e. as liquid crystal based geometric phase hologram(s) 110, 115, paragraphs [ 25-26, 89-92, 95]) is configured to function as a diverging lens that diverges the light away from the point based on the light having the second polarization (i.e. as liquid crystal based geometric phase holograms, e.g. 110 and/or 115 functions as diffraction lens that defocuses away from a point the light having second polarization, e.g. left circular polarization light, while it also focuses towards the point  the light of first circular polarization e.g. right circular polarization light, paragraphs [ 25-26, 89-92, 95] as depicted in e.g. Figs. 1, 5-6, therefore providing focusing of one circular polarization and defocusing an orthogonal circular polarization, which can be implemented as polarization dependent lens function). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Escuti of configuring liquid crystal based geometric phase holograms as diffraction lenses to configure diffractive lenses as liquid crystal polarization gratings of Kroll to function also as diverging lens with respect to the light having the second polarization, in order to provide besides focusing of one circular polarization also defocusing of an orthogonal circular polarization, enabling implementation as polarization dependent lens function (see Escuti, paragraphs [14, 25-26, 92]).


Allowable Subject Matter

Claims 13-15 are allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim 13,  directed towards a holographic display device, the coolest cited prior art of Kroll teaches such a holographic display device as Kroll teaches holographic display device (i.e. as combined light modulator device and  holographic display for reconstruction of 3D scene, e.g. Abstract, paragraphs [01-03, 17-22, 80-89, 113-115, 151-166], as depicted in e.g. Figs 1, 11) comprising: 
a holographic display configured to reproduce a three-dimensional (3D) image (i.e. holographic display for reconstruction of 3D scene, e.g. parts 100, 200, 300, 400, 500, 600, 700, 900, see abstract, paragraphs [01-03, 113-115, 151-166], as depicted in e.g. Figs 1, 11); and 
a field lens configured to focus the 3D image reproduced by the holographic display (i.e. as field lens 700 in e.g. illumination device 300, and/or light affecting means 500,600, paragraphs [69-73, 80, 87, 115, 156-158]), 
wherein the field lens comprises: 
a plurality of anisotropic diffractive lenses (i.e. as field lens incudes stack with layers including polarization gratings 593 in conjunction with its polarization modifying elements e.g. 591,594, functioning as lens for light given polarization e.g. circular left/right handed polarization, as taught in e.g. paragraphs [69-73, 151-152, 156-162, 87]) each configured to function as a lens with respect to at least one of light having the first polarization and the light having the second polarization orthogonal to the first polarization (as 593 with polarizers e.g. 591, 593, volume hologram 592 are configured to function as field lens with respect to light, e.g. wave front 450 having left-handed and/or having right-handed circular polarization, see e.g. paragraphs [69-73, 80,152-162, 84-89], as depicted in Figs. 1, 11), and
a plurality of wavelength selective polarization modulation devices (i.e. layers with 591,594 in stack of filed lens with wavelength-specific compensations, and their corresponding polarization gratings 593, paragraphs [151-152, 158-162, 87]) each arranged between two of the plurality of anisotropic diffractive lenses (i.e. due to layers with 593 and 591,594 in stack of filed lens having wavelength-specific compensations, paragraphs [151-152, 158-162, 69]), 
wherein the plurality of anisotropic diffractive lenses comprise a first anisotropic diffractive lens, a second anisotropic diffractive lens, and a third anisotropic diffractive lens (i.e. as different neighboring stacks with polarization gratings 593 and their polarizers 591,594 and volume holograms 592, optimized for different wavelength range, e.g. red, green, blue,  paragraphs [155-163, 142, 75]),
wherein the field lens further comprises a polarization forming unit configured to polarize at least one color of light incident on the polarization forming unit (i.e. as e.g. first layer with polarizer 591, and vol. hologram 592 also with 593, 594 in stack of filed lens for wavelength-specific compensation, for polarizing specific incident wavelength,  paragraphs [156-163, 75, 113,151-152]), such that a first anisotropic diffractive lens (first 593 in stack) of the plurality of anisotropic diffractive lenses functions as a lens with respect to at least one color of light incident on the field lens (i.e. as e.g. first layer with first polarization grating 593 in stack of filed lens for functions as lens for color/wavelength of incident wavelength, see paragraphs [156-163, 75, 113, 151-152]), 
wherein the polarization forming unit comprises a first wavelength selective polarization modulation device (e.g. first 591 in the first stack), disposed on an optical path in front of the first anisotropic diffractive lens such that a polarization of at least a first color of light incident onto the field lens has one of the first polarization or the second polarization orthogonal (i.e. as e.g. first layer with polarizer 591 in first stack of  stacks of filed lens for first wavelength-specific compensation, for polarizing specific incident wavelength/range to left- or right circularly polarized light, paragraphs [152, 156-163, 75, 113]), 
wherein the plurality of wavelength selective polarization modulation devices comprise: a second wavelength selective polarization modulation device disposed between the first anisotropic diffractive lens and the second anisotropic diffractive lens (e.g. first 594 in the first stack and/or first 591 of the second stack, between 593’s of first and second stacks, paragraphs 152, 455-163]); and a third wavelength selective polarization modulation device disposed between the second anisotropic diffractive lens and the third anisotropic diffractive lens (e.g. first 594 in the second stack and/or first 591 of the third stack, between 593’s of second and third  stacks, where each stack is optimized for different wavelength region e.g. red, green, blue, see paragraphs [152, 455-163, 75, 113]).  
However, regarding claim 13, the prior art cited prior art of Kroll taken alone and in combination with the cited prior art of Escuti fails to anticipate or fairly suggest such as holographic display device including the specific arrangement where 
wherein a value cl is a product of a wavelength of light incident on the first anisotropic diffractive lens and a focal length of the first anisotropic diffractive lens at the wavelength incident thereon, a value c2 is a product of a wavelength of light incident on the second 6 anisotropic diffractive lens and a focal length of the second anisotropic diffractive lens at the wavelength incident thereon, and a value c3 is a product of a wavelength of light incident on the third anisotropic diffractive lens and a focal length of the third anisotropic diffractive lens at the wavelength incident thereon; 
wherein a total focal length of the first wavelength selective polarization modulation device, the second wavelength selective polarization modulation device, and the third wavelength selective polarization modulation device, with respect to a first color of light having a wavelength of 1 is  ftotal_1; a total focal length of the first wavelength selective polarization modulation device, the second wavelength selective polarization modulation device, and the third wavelength selective polarization modulation device, with respect to a second color of light having a wavelength of  is  ftotal_2; and a total focal length of the first wavelength selective polarization modulation device, the second wavelength selective polarization modulation device, and the third wavelength selective polarization modulation device, with respect to a third color of light having a wavelength of 3 is  ftotal_3; and 
wherein modulation coefficients indicating modulation states of the first wavelength selective polarization modulation device, the second wavelength selective polarization modulation device, and the third wavelength selective polarization modulation device and an unique the unique characteristic values cl, c2, and c3 satisfy a same focal length f=ftotal_1= ftotal_2= ftotal_3 with respect to the first color of light, the second color of light, and the third color of light and thus satisfy an Equation below 
[Equation]

    PNG
    media_image1.png
    57
    287
    media_image1.png
    Greyscale

wherein mij is a modulation coefficient indicating the modulation states of the first wavelength selective polarization modulation device, the second wavelength selective polarization modulation device, and the third wavelength selective polarization modulation device and functioning when a color light of an ith wavelength passes through a jth anisotropic diffractive lens, and in combination with all other claimed limitations of claim 13. More there is no additional teachings or motivations to modify the polarization diffractive elements of Kroll such that they would satisfy the above conditions.  

With respect to claims 14-15, these claims depend on claim 13 and are allowable at least for the reasons stated supra.


Response to Arguments

Applicant’s arguments presented in the Remarks dated 07/14/2021 with respect to claim 1 have been considered but are not persuasive.
Specifically, Applicant argues on page 12 that the cited prior art of Kroll does not teach alone or in combination with Escuti the new amendments in claim 1, that (1) “wherein each of the plurality of anisotropic diffractive lenses is configured to separately converge the light towards the point based on the wavelength of the light”, since allegedly in Kroll polarization gratings 593 with volume holograms or polarization affecting elements do not separately converge the light towards the point based on the wavelength of the light. The Examiner respectfully disagrees. With respect to the above issue (1), as noted in rejection above, Kroll and Escuti teach and render the above limitations obvious, as Kroll teaches (see Figs. 1-11) a 
holographic display device (i.e. as combined light modulator device and  holographic display for reconstruction of 3D scene, e.g. Abstract, paragraphs [01-03, 17-22, 80-89, 113-115, 151-166], as depicted in e.g. Figs 1, 11) comprising: 
a holographic display configured to reproduce a three-dimensional (3D) image (i.e. holographic display for reconstruction of 3D scene, e.g. parts 100, 200, 300, 400, 500, 600, 700, 900, see abstract, paragraphs [01-03, 113-115, 151-166], as depicted in e.g. Figs 1, 11); and 
a field lens configured to focus the 3D image reproduced by the holographic display (i.e. as field lens 700 in e.g. illumination device 300, and/or light affecting means 500,600, paragraphs [69-73, 80, 87, 115, 156-158]), 
wherein the field lens comprises a plurality of anisotropic diffractive lenses (i.e. as field lens incudes stack with layers including polarization gratings 593 in conjunction with its polarization modifying elements e.g. 591,594, functioning as lens for light given polarization e.g. circular left/right handed polarization, as taught in e.g. paragraphs [69-73, 151-152, 156-162, 87]) each configured to function as a lens with respect to at least one of light having the first polarization and the light having the second polarization orthogonal to the first polarization (as 593 with polarizers e.g. 591, 593, volume hologram 592 are configured to function as field lens with respect to light, e.g. wave front 450 having left-handed and/or having right-handed circular polarization, see e.g. paragraphs [69-73, 80,152-162, 84-89], as depicted in Figs. 1, 11), and 
wherein each of the plurality of anisotropic diffractive lenses (i.e. stacks with each layer polarization gratings 593 with polarization modifying elements e.g. 591,594, 592, paragraphs [69-73,80, 151-152, 156-162, 84-89, 71]) is configured to function as a converging lens that converges the light towards a point based on the light having the first polarization (as each of polarization gratings 593 (in conjunction with its polarization modifying elements e.g. 591,594) focuses light of first polarization , e.g. left- right polarized light from e.g. each 591 polarizer to a point, e.g. each different point, paragraphs [69-73, 80, 151-152, 156-162, 115, 84-89]), 
wherein each of the plurality of anisotropic diffractive lenses  (i.e. stacks with each layer polarization gratings 593 with polarization modifying elements e.g. 591,594, 592, paragraphs [69-73,80, 151-152, 156-162, 84-89, 71]) is configured to separately converge the light towards the point based on the wavelength of the light (as each of polarization gratings 593 (in conjunction with its polarization modifying elements e.g. 591,594) focuses light of first polarization , e.g. left- right polarized light from e.g. each 591 polarizer to a point, e.g. each different point, as lens for color/wavelength range of incident light, see paragraphs [156-163, 63-64, 69-73, 75-76, 113, 151-152]; and as treated noted in 112(a,b) sections above). 
But Kroll is silent that each of polarization gratings (593 with 591,594,592) is configured to function as a diverging lens that diverges the light away from the point based on the light having the second polarization (However, it is noted that polarization gratings 593 with 591,594,592, are configured as active or passive liquid crystal based polarization gratings, in which the liquid crystals are adequately prepared and aligned/controlled and can deflect light into different direction , see paragraphs [84-90, 69-73, 151-152, 156-162]).  
However, Escuti teaches in the same field of invention of polarization conversion systems with geometric phase holograms (see Figs. 1-5, Title, Abstract, paragraphs [02, 10-22, 25-26, 89-92, 95]) and further teaches that liquid crystal based anisotropic diffractive lens (i.e. as liquid crystal based geometric phase hologram(s) 110, 115, paragraphs [ 25-26, 89-92, 95]) is configured to function as a diverging lens that diverges the light away from the point based on the light having the second polarization (i.e. as liquid crystal based geometric phase holograms, e.g. 110 and/or 115 functions as diffraction lens that defocuses away from a point the light having second polarization, e.g. left circular polarization light, while it also focuses towards the point  the light of first circular polarization e.g. right circular polarization light, paragraphs [ 25-26, 89-92, 95] as depicted in e.g. Figs. 1, 5-6, therefore providing focusing of one circular polarization and defocusing an orthogonal circular polarization, which can be implemented as polarization dependent lens function). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Escuti of configuring liquid crystal based geometric phase holograms as diffraction lenses to configure diffractive lenses as liquid crystal polarization gratings of Kroll to function also as diverging lens with respect to the light having the second polarization, in order to provide besides focusing of one circular polarization also defocusing of an orthogonal circular polarization, enabling implementation as polarization dependent lens function (see Escuti, paragraphs [14, 25-26, 92]). 

Therefore, Kroll expressly teaches wherein each of the plurality of anisotropic diffractive lenses (i.e. stacks with each layer polarization gratings 593 with polarization modifying elements e.g. 591,594, 592, paragraphs [69-73,80, 151-152, 156-162, 84-89, 71]) is configured to function as a converging lens that converges the light towards a point based on the light having the first polarization (as each of polarization gratings 593 (in conjunction with its polarization modifying elements e.g. 591,594) focuses light of first polarization , e.g. left- right polarized light from e.g. each 591 polarizer to a point, e.g. each different point, paragraphs [69-73, 80, 151-152, 156-162, 115, 84-89]), 
wherein each of the plurality of anisotropic diffractive lenses  (i.e. stacks with each layer polarization gratings 593 with polarization modifying elements e.g. 591,594, 592, paragraphs [69-73,80, 151-152, 156-162, 84-89, 71]) is configured to separately converge the light towards the point based on the wavelength of the light (as each of polarization gratings 593 (in conjunction with its polarization modifying elements e.g. 591,594) focuses light of first polarization , e.g. left- right polarized light from e.g. each 591 polarizer to a point, e.g. each different point, as lens for color/wavelength range of incident light, see paragraphs [156-163, 63-64, 69-73, 75-76, 113, 151-152]; and as treated noted in 112(a,b) sections above).  
Applicant’s argument is further unpersuasive given that the instant application does not include an anisotropic diffractive lenses  that is configured to separately converge the light towards the point based on the wavelength of the light. This was explained under 112 issues noted above. 
Specifically the phrase limitation under issue (1) above, “wherein each of the plurality of anisotropic diffractive lenses is configured to separately converge the light towards the point based on the wavelength of the light” is unclear, and unsupported by the disclosure of instant application. Hence it was unclear how it can be understood and treated, given the lack of support in the original specification or the drawings that any of the anisotropic diffractive lenses are or can be configured to separately converge the light towards some point based on the wavelength of the light. Moreover it was unclear how and under what conditions can any of the anisotropic diffractive lenses converge or focus light based on wavelength dependency. Furthermore, it was unclear what structure of the anisotropic diffractive lenses is needed to produce such effect to converge or focus light based on the wavelength or color of the light? As presented in the 112(a) section  above, the original specification discloses only that each of the anisotropic diffractive lenses may function as lens (i.e. converge/focus or diverge incident light) based solely on the polarization state of that incident light, e.g. if incident light is p-polarization light, the anisotropic diffractive lenses may focus or converge such p-polarized light to a point, as disclosed and explained in paragraphs [83-86] of the instant published application, with reference to Fig. 5. Namely each of the three anisotropic diffractive lenses (111, 113, 115) may focus the light when that light is in p-polarization state, where the light may be of any of the three different colors (wavelengths). Hence the light focusing or converging of light by the anisotropic diffractive lens is not based or dependent on the color or wavelength of the light but on the polarization state of the light.  The polarization state of each of the e.g. three different color lights (131, 133, 135) is set and determined by the wavelength selective polarization modulation devices i.e. 121, 123, and 125. Moreover, it is the wavelength selective polarization modulation devices i.e. 121, 123, and 125 that set or change the polarization state of each of the different colors of light, and are configured to have the polarization setting property or function based on the wavelength of the light. The same is true for the embodiment of Fig. 6 for the case where the circular polarized light is used. For example, as disclosed in paragraph [97], “ The first through third anisotropic diffractive lenses 211, 213, and 215 may function as focusing lenses or diverging lenses according to the polarization of the light of the first through third color light 241, 243, and 245 respectively. Therefore it was noted that for the purposes of examination the above limitations will be treated broadly and in light of the original specification, such that any of the anisotropic diffractive lenses is configured to converge light of any given or arbitrary color/wavelength but based on the polarization state of the light. 
No additional substantial arguments were presented in the Remarks after page 12 paragraph 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/            Primary Examiner, Art Unit 2872